     Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 1 of 31




               IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF OHIO
                         EASTERN DIVISION


CHUCK PETTI,                        )      CASE NO. 1:18CV615
                                    )      (Consolidated Case)
               Plaintiff,           )
                                    )      MAGISTRATE JUDGE
v.                                  )      WILLIAM H. BAUGHMAN, JR.
                                    )
CAMERON DALEY FRAKER,               )
                                    )
               Defendant.           )      ORDER


PAUL SPIVAK,                        )      CASE NO. 1:19CV87
                                    )      (Consolidated Case)
               Plaintiff,           )
                                    )      MAGISTRATE JUDGE
v.                                  )      WILLIAM H. BAUGHMAN, JR.
                                    )
CAMERON D. FRAKER,                  )
                                    )
               Defendant.           )      ORDER


INTELLITRONIX CORPORATION,          )      CASE NO. 1:19CV966
                                    )      (Consolidated Case)
               Plaintiff,           )
                                    )      MAGISTRATE JUDGE
v.                                  )      WILLIAM H. BAUGHMAN, JR.
                                    )
CAMERON DALEY FRAKER,               )
                                    )
               Defendant.           )      ORDER




                                   1
        Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 2 of 31




                                              I.

       The internet provides a stage for all of humanity so long as you have access to the

web, the time to type, and the motivation to press the “send” button. Just because you take

the stage, though, doesn’t mean you have an audience. And even if you do take the stage,

no one has to pay attention. If someone is listening—after all the world can provide a

really big audience—no one has to believe you. The conduct that gives rise to these three

consolidated lawsuits occurred in this peculiar digital space.

       The law has adjusted to this space over the past quarter century or so. 1 To some,

the internet now stands shoulder to shoulder with Johannes Gutenberg’s printing press in

terms of global impact. 2 That might be, but Gutenberg’s invention almost six centuries

ago 3 continues to remind us that it’s the printed word that counts. That’s why the law

requires us to start with a contract’s written terms before anything else.

       Only a handful of years before the internet appeared on the scene, the Supreme

Court decided that federal law governs a district court’s decision to enforce the parties’

forum-selection clause in diversity cases like this one. 4 A unanimous Court strengthened

this principle at the end of 2013, holding that a district court should give controlling weight




1
    See https://thenextweb.com/insider/2011/08/06/20-years-ago-today-the-world-wide-
web-opened-to-the-public/, last accessed on 7/12/20.
2
   See, e.g., https://www.theatlantic.com/magazine/archive/2020/01/before-zuckerberg-
gutenberg/603034/, last accessed on 7/12/20; https://www.newsweek.com/internet-and-
gutenberg-158401, last accessed on 7/12/20.
3
  See https://www.studymode.com/essays/The-Printing-Press-96190.html, last accessed on
7/12/20.
4
  Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22 (1988).

                                              2
        Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 3 of 31




to a valid forum-selection clause in all but the most exceptional cases. 5

       The parties to this lawsuit made clear when their respective businesses brought them

together how and where they would resolve disputes like the ones before me. They agreed

that their contracts shall be governed by and construed under the laws of the United States

and Wyoming, and that any disputes arising in connection with those contracts shall be

vested in the state and federal courts in Wyoming. Because their consolidated lawsuits are

not exceptional for any reason and because no one has ever contested the validity of the

parties’ forum-selection clause, the law requires me to give controlling weight to their

choice of forum.

       Accordingly, for the reasons set forth more fully below, I grant Cameron Daly

Fraker’s motion to dismiss US Lighting Group, Inc.’s amended complaint. 6                The

appropriate remedy the law mandates for this motion, though, is not dismissal of USLG’s

amended complaint but rather transfer to the United States District Court for the District of

Wyoming. Because this Court has already found that all other claims in this consolidated

litigation involve the same subject matter and arise out of the same occurrence, I transfer

the three cases of this consolidated litigation to the District of Wyoming.


                                             II.

       How this legal battle began. This litigation started out as three separate lawsuits.


5
  Atlantic Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 63
(2013) (citing and quoting Stewart Organization, Inc., 487 U.S. at 33 (Kennedy, J.
concurring)).
6
  ECF #74. Unless otherwise noted, ECF document references are to Case No. 1:18CV615,
the first of the three consolidated cases.

                                              3
        Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 4 of 31




The District Court consolidated them, and the parties then consented to my jurisdiction. 7

My order of January 24, 2020 summarized how this litigation began, 8 but some of this

history bears repeating.

       Petti v. Fraker, Case. No. 1:18CV615, began in this Court on March 16, 2018 when

Chuck Petti filed a pro se complaint against Fraker. 9 Petti, an Ohio resident, identifies

himself as the director of sales for a company called US Lighting Group, Inc. and its “co-

subsidiary” Intellitronix Corporation. 10 Fraker is a Missouri resident who was a distributor

of USLG’s solid state LED lights used in commercial and industrial applications. 11 Petti

claims I have federal question subject matter jurisdiction under 28 U.S.C. § 1331, and seeks

declaratory relief under 28 U.S.C. § 2201. 12 Nevertheless, he asserts state law claims for

slander per se, the intentional infliction of emotional distress, and punitive damages. All

three counts arise out of a 174-word online post Fraker allegedly made in mid-January

2018 on a website called Ripoff Report. 13 The online post complains about USLG product

quality problems, delivery problems, and warranty problems. 14

       Spivak v. Fraker, Case No. 1:19CV87, started roughly one year after the online post

when Paul Spivak pro se also sued Fraker. 15 Spivak founded USLG, incorporated it in


7
   Non-document entries of 4/24/19 and 4/29/19 (Case No. 1:18CV615); ECF #25 (Case
No. 1:19CV87); ECF #10 (Case No. 1:19CV966).
8
  ECF #67.
9
  ECF #1.
10
   Id. at 2.
11
   Id.
12
   Id. at 1.
13
   https://www.ripoffreport.com
14
   ECF #4-1 (Case No. 1:19CV87).
15
   ECF #1, at 2 (Case No. 1:19CV87).

                                             4
           Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 5 of 31




Wyoming, and serves as its chief executive officer. 16 Like Petti, Spivak claims the online

post defamed him and injured his business. Unlike Petti, Spivak bases my subject matter

jurisdiction on diversity of citizenship, even though he cites the statute for federal question

subject matter jurisdiction. 17 Spivak eventually engaged counsel to represent him, and a

second amended complaint is now the basis of his suit. 18 The second amended complaint

contains no jurisdictional statement. It also does not enumerate any specific causes of

actions,       though     it    alleges      defamation       and      a      violation     of

Ohio Rev. Code Ann. § 4165.02(A)(10) (West) of Ohio’s Deceptive Trade Practices

Act. 19 Spivak seeks compensatory and punitive damages and declaratory and injunctive

relief.

          Intellitronix Corp. v. Fraker, Case No. 1:19CV966, started on May 7, 2018 when

one of the companies I mentioned earlier, Intellitronix, sued Fraker in the Court of

Common Pleas in Lake County, Ohio for defamation and a violation of

Ohio Rev. Code Ann. § 4165.02(A)(10) based on the same online post. 20 Spivak founded

Intellitronix as an Ohio corporation, but today it is a wholly-owned subsidiary of USLG.

He continues to serve as majority owner and CEO of Intellitronix—the same roles he has

at USLG. 21 Intellitronix’s lawyer is the same person who came to represent Spivak. Not

surprisingly then, Intellitronix’s third amended complaint, which now forms the basis of


16
   Id.; ECF #82-1, at 2 (Case No. 1:19CV87).
17
   ECF #1, at 2 (Case No. 1:19CV87).
18
   ECF #23 (Case No. 1:19CV87).
19
   Id. at 1.
20
   Intellitronix Corp. v. Fraker, Case No. 18CV000718 (Lake Cty. CP).
21
   ECF #82-1, at 2 and ECF #82-5, at 1 (Case No. 1:19CV87).

                                              5
        Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 6 of 31




this third lawsuit, is identical to Spivak’s second amended complaint in all material aspects

except, of course, for the different plaintiff name. 22

       How one more plaintiff was added. On January 24, 2020, I granted the motion of

USLG to intervene as a plaintiff in these consolidated lawsuits. 23 USLG and Fraker appear

to be the real parties in interest in both the dispute over the distributorship agreements and

the defamation claims. 24 I wrote in my order:

           USLG contends that Petti’s and Spivak’s defamation claims are really
           about a dispute over exclusive distributor agreements USLG and
           Fraker signed in October 2015 and May 2016. 25 Since an alleged
           breach of the first of those agreements is the subject of Fraker’s
           counterclaims in these consolidated lawsuits, USLG argues it has a
           right to intervene under Rule 24. The lawyer who represents USLG
           on its motion to intervene also represents Intellitronix and Spivak.
           USLG apparently intends to expand this legal battle still further by
           adding a third agreement to the mix—a confidentiality agreement. 26
           Like the exclusive distributor agreements, this one is also between
           USLG and Fraker. 27

       Three days later, USLG filed an amended complaint. 28 While similar to the

amended complaints filed by Spivak and Intellitronix, as the same lawyer authored all

three, USLG’s amended complaint contains some differences. In it, USLG claims I have

subject matter jurisdiction under diversity of citizenship pursuant to 28 U.S.C. § 1332.29


22
   ECF #1-1 (Case No. 1:19CV966).
23
   ECF #67.
24
   Id. at 8.
25
    ECF #22-1, at 1 (Case No. 1:18CV615); ECF #22-2, at Exhs. 2 and 3 (Case No.
1:18CV615); ECF #34-1, at 1 (Case No. 1:19CV87); ECF #34-2, at Exhs. 2 and 3 (Case
No. 1:19CV87).
26
   ECF #22-2, Exh. 1 (Case No. 1:18CV615); ECF #34-2, Exh. 1 (Case No. 1:19CV87).
27
   ECF #67, at 3-4.
28
   ECF #69.
29
   Id. at 2.

                                               6
           Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 7 of 31




USLG asserts six causes of action: breach of contract; tortious interference with current

and prospective business relations, advantage and contract; misappropriation of trade

secrets;       libel;    deceptive       trade      practices      in      violation   of

Ohio Rev. Code Ann. § 4165.02(A)(10); and injurious falsehood.             USLG asks for

compensatory and punitive damages along with injunctive relief. 30 USLG’s causes of

action are in connection with the online post as well as two distributorship agreements

USLG entered into with Fraker. 31 Unlike the other lawsuits, USLG’s amended complaint

also alleges breach of a nondisclosure confidentiality agreement USLG and Fraker signed

a month before the parties entered into their distributorship arrangement. 32

       Pending dispositive motions.       All of the parties except Petti, who remains

unrepresented and unreachable by the Court, have dispositive motions pending. These

include motions for summary judgment for and against the plaintiffs’ underlying claims,

motions for summary judgment for and against counterclaims, and Fraker’s motion to

dismiss USLG’s amended complaint. 33 In addition, Spivak and Intellitronix filed a joint

motion to strike references in Fraker’s summary judgment motions to other lawsuits in

which Spivak or USLG was allegedly a party and to strike a declaration from another


30
   Id. at 10.
31
   ECF #69-2, 69-3, 69-4.
32
   ECF #69-1.
33
    By Spivak for summary judgment on his claims against Fraker and on Fraker’s
counterclaims against him (ECF #82, Case No. 1:19CV87); by Intellitronix for partial
summary judgment on its claims against Fraker (ECF #27, Case No. 1:19CV966); by
Fraker for summary judgment on Spivak’s claims against him (ECF #67, Case No.
1:19CV87); by Fraker for summary judgment on his counterclaims against Spivak (ECF
#72, Case No. 1:19CV87); and by Fraker for summary judgment on Intellitronix’s claims
against him (ECF #16, Case No. 1:19CV966).

                                             7
          Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 8 of 31




former USLG distributor. 34 Briefing on these motions is complete.


                                             III.

         Before I untangle this knot, we need to sort out some legal concepts. Personal

jurisdiction is distinct from subject matter jurisdiction, and both are distinct from venue.

Subject matter jurisdiction, personal jurisdiction, and venue can be found in more than one

court, too. A choice-of-law clause is distinct from a forum-selection clause in a contract,

and these two concepts are distinct from the other three concepts I just mentioned. In

addition, a choice-of-law clause can specify laws from a jurisdiction different from the

location the parties identify in their forum-selection clause. The law applicable here

mandates but one outcome when we manage to keep these concepts straight.

         Fraker’s Motion to Dismiss. I first take up Fraker’s motion to dismiss USLG’s

amended complaint, which is the most recently filed dispositive motion. Fraker argues that

USLG’s amended complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(2) (lack

of personal jurisdiction), (b)(3) (improper venue), and (b)(6) (failure to state a claim upon

which relief can be granted). 35

         On the first ground, he argues he is not subject to Ohio’s long arm statute, and to

exercise jurisdiction over him would violate due process. On the second ground, he points

to the forum-selection clause in the two distributorship agreements he signed with USLG.

In that clause, the parties chose the state and federal courts in Wyoming to hear their



34
     ECF #75.
35
     ECF #74, at 1-2.

                                              8
        Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 9 of 31




disputes. On the third ground, he argues that USLG filed three of the causes of action in

the amended complaint beyond a one-year statute of limitation; and for one of those counts

USLG failed to plead special damages. USLG opposes the motion to dismiss on all three

grounds. 36 Fraker filed a reply brief to respond to USLG’s arguments. 37

       Fraker’s second ground is the focus of my analysis. Although his motion seeks

dismissal of USLG’s amended complaint, Fraker acknowledges that either dismissal or

transfer to the selected forum is the appropriate remedy when a forum-selection clause is

in play. 38 “Congress has replaced the traditional remedy of outright dismissal with

transfer.” 39 The law must govern the remedy as opposed to the way Fraker drafted his

request for relief.

       The Forum-Selection Clause. I begin where the law requires me to begin, namely,

with the forum-selection clause itself. The clause is found in the two distributorship

agreements USLG attaches to its amended complaint. They both read as follows:

           GOVERNING LAW AND CHOICE OF FORUM: This Agreement
           shall be governed by and construed under the laws of the United States
           of America and the State of Wyoming, without giving effect to any
           choice or conflict of law provision or rule (whether of the State of
           Wyoming or any other jurisdiction) that would cause the application
           of the laws of any jurisdiction other than the State of Wyoming.
           Jurisdiction for resolution of any disputes arising in connection with
           this Agreement shall be vested in the state and federal courts located


36
   ECF #88.
37
   ECF #89 and #89-1.
38
   ECF #74-1, at 7 (quoting and citing ThorWorks Indus. v. E.I. DuPont De Nemours &
Co., 606 F. Supp. 2d 691, 694 (N.D. Ohio 2008), and First of Michigan Corp. v. Bramlet,
141 F.3d 260, 262 (6th Cir. 1998)).
39
   Atlantic Marine Const. Co., 571 U.S. at 60 (citing Sinochem Int'l Co. v. Malaysia Int'l
Shipping Corp., 549 U.S. 422, 430 (2007), and notes following 28 U.S.C. § 1404(a)).

                                             9
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 10 of 31




           in the state of Wyoming. 40

       Federal law governs the enforcement of the forum-selection clause. “[A] district

court sitting in diversity must apply a federal statute that controls the issue before the court

and that represents a valid exercise of Congress’ constitutional powers.” 41 In this instance,

that statute is 28 U.S.C. § 1404(a). “Section 1404(a) is intended to place discretion in the

district court to adjudicate motions for transfer according to an ‘individualized, case-by-

case consideration of convenience and fairness.’ ” 42 Section 1404(a), therefore, provides

a mechanism for enforcement of forum-selection clauses that point to a particular federal

district. 43 Unlike § 1406 or Fed. R. Civ. P. 12(b)(3), this provision is not conditioned on

venue being “wrong” or “improper” in the initial forum. 44 Plaintiffs satisfy the federal

venue laws of 28 U.S.C. § 1391 if for no other reason than they agreed to bring their

disputes to courts in Wyoming. No question then that venue and jurisdiction are proper

there. 45 Dismissal of the case as Fraker requests is therefore an impermissible remedy

when the analysis focuses on the forum-selection clause, which Fraker seeks to enforce. 46

       But the analysis must continue because the parties agreed to a forum-selection


40
   ECF #69-2, at 3; ECF #69-3, at 3.
41
    Stewart Organization, Inc., 487 U.S. at 27. See also Boling v. Prospect Funding
Holdings, LLC, 771 F. App'x 562, 568 (6th Cir. 2019) (citing Wong v. PartyGaming Ltd.,
589 F.3d 821, 828 (6th Cir. 2009)).
42
   Stewart Organization, Inc., 487 U.S. at 29 (quoting Van Dusen v. Barrack, 376 U.S. 612,
622 (1964)).
43
   Atlantic Marine Const. Co., 571 U.S. at 59.
44
   Id. at 55, 59.
45
   Preferred Capital, Inc. v. Assocs. in Urology, 453 F.3d 718, 721 (6th Cir. 2006) (“the
use of a forum selection clause is one way in which contracting parties may agree in
advance to submit to the jurisdiction of a particular court”).
46
   Atlantic Marine Const. Co., 571 U.S. at 56.

                                              10
          Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 11 of 31




clause.

                   The calculus changes, however, when the parties’ contract
               contains a valid forum-selection clause, which “represents the parties’
               agreement as to the most proper forum.” Stewart, 487 U.S., at 31 . . . .
               The “enforcement of valid forum-selection clauses, bargained for by
               the parties, protects their legitimate expectations and furthers vital
               interests of the justice system.” Id., at 33 . . . (KENNEDY, J.,
               concurring).        For that reason, and because the overarching
               consideration under § 1404(a) is whether a transfer would promote
               “the interest of justice,” “a valid forum-selection clause [should be]
               given controlling weight in all but the most exceptional cases.” Id., at
               33 . . . (same). 47

          This instruction is crystal clear. “When the parties have agreed to a valid forum-

selection clause, a district court should ordinarily transfer the case to the forum specified

in that clause. Only under extraordinary circumstances unrelated to the convenience of the

parties should a § 1404(a) motion be denied.” 48 Forum-selection clauses carry “controlling

weight” in all but “the most exceptional cases.” 49 Courts should not “unnecessarily

disrupt” parties’ expectations when they have already agreed where to litigate. 50 In Ohio,

as elsewhere, a forum-selection clause can affect where personal jurisdiction, venue, or

both lie. 51

          How Recent Law Changes the Analysis. Just last year, the Sixth Circuit explained

how Atlantic Marine changed the legal analysis when the parties have agreed to a forum-



47
   Id. at 63.
48
   Id. at 62.
49
   Id. at 60.
50
   Id. at 66.
51
   See, e.g., ECHO Health, Inc. v. NexPay, Inc., No. 1:13-CV-1563, 2013 WL 5952182
(N.D. Ohio Nov. 6, 2013) (finding that consent venue in Ohio via a forum-selection clause
amounts to consent to personal jurisdiction in Ohio).

                                                 11
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 12 of 31




selection clause.

              Atlantic Marine clarified the analysis that applies when a court
          considers whether it should grant a motion to dismiss for forum non
          conveniens or transfer under § 1404(a) pursuant to an enforceable
          forum-selection clause. 571 U.S. at 62–65. . . . A typical forum non
          conveniens analysis involves three steps. Hefferan [v. Ethicon Endo-
          Surgery Inc.], 828 F.3d [488,] . . . 492 [(6th Cir. 2016)]. First, the
          court determines the degree of deference owed the plaintiff’s forum
          choice. The defendant must then establish an “adequate alternative
          forum” and show that “the plaintiff’s chosen forum is unnecessarily
          burdensome based on public and private interests.” Ibid. In Atlantic
          Marine, the Supreme Court concluded that an enforceable forum-
          selection clause alters this analysis in three important ways. 571 U.S.
          at 63. . . . First, the plaintiff’s choice of forum no longer receives any
          weight. Instead, the plaintiff must show why the court should not
          transfer the case to the selected forum. Ibid. Second, the court should
          only consider arguments about public-interest factors, and not the
          parties’ private interests. Id. at 64 . . . . Public-interest factors, the
          Court observed, will “rarely defeat a transfer motion,” and thus the
          “practical result” is that forum-selection clauses will almost always
          control. Ibid. Third, when a party bound by a forum-selection clause
          files suit in a different forum, the transfer of venue will not carry the
          original venue’s choice-of-law rules. Ibid. 52

       These clear explanations of the law must govern my decision on Fraker’s motion

despite the fact that Fraker asked for the wrong relief—dismissal instead of transfer—

though he acknowledged that either/or is an option left to my discretion. This analysis, of

course, has one prerequisite: a contractually valid forum-selection clause. 53

          To evaluate whether a forum-selection clause is enforceable, a court
          must consider: “(1) whether the clause was obtained by fraud, duress,
          or other unconscionable means; (2) whether the designated forum
          would ineffectively or unfairly handle the suit; and (3) whether the
          designated forum would be so seriously inconvenient such that
          requiring the plaintiff to bring suit there would be unjust. . . .” The

52
  Boling, 771 F. App'x at 568 (footnote omitted).
53
   Atlantic Marine Const. Co., 571 U.S. at 62 n.5 (“[o]ur analysis presupposes a
contractually valid forum-selection clause”).

                                             12
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 13 of 31




          party who opposes the enforcement of the forum-selection clause has
          the burden of showing that the clause should not be enforced. 54

       No litigant in these consolidated lawsuits has ever challenged the validity of the the

forum-selection clauses. No litigant has ever suggested that the forum-selection clause was

the result of fraud, duress, or the like. No litigant has ever challenged the ability of the

Wyoming courts to handle these disputes fairly and effectively.

       None of this comes as a surprise. After all, the clause at issue in the distributorship

agreements is a forum-selection clause combined with a choice-of-law clause. The parties

agreed that their agreement “shall be governed by and construed under the laws of the

United States of America and the State of Wyoming, without giving effect to any choice

or conflict of law provision or rule (whether of the State of Wyoming or any other

jurisdiction) that would cause the application of the laws of any jurisdiction other than the

State of Wyoming.” That the United States District Court for the District of Wyoming is

in fact the best equipped forum to deal with these disputes cannot be gainsaid. Moreover,

the forum-selection clause is unambiguous, 55 mandatory in nature, 56 and as broad in its



54
   Boling, 771 F. App'x at 568 (quoting Wong, 589 F.3d at 828).
55
   See, e.g., Villanueva v. Barcroft, 822 F. Supp. 2d 726, 733–34 (N.D. Ohio 2011) (finding
a combined choice-of-law and forum-selection clause to be unambiguous, and holding that
if a contract is clear and unambiguous, there is no issue of fact to be determined) (citing
Royal Ins. Co. of Am. v. Orient Overseas Container Line Ltd., 525 F.3d 409, 421 (6th Cir.
2008) (quoting Lincoln Elec. Co. v. St. Paul Fire & Marine Ins. Co., 210 F.3d 672, 684
(6th Cir. 2000))).
56
   Compare Boling v. Prospect Funding Holdings, LLC, No. 114CV00081GNSHBB, 2015
WL 5680418, at *6 (W.D. Ky. Sept. 25, 2015), aff'd, 771 F. App'x 562 (6th Cir. 2019)
(forum-selection clause giving parties a choice of fora) with Wellogix, Inc. v. SAP Am.,
Inc., 58 F. Supp. 3d 766, 771 (S.D. Tex. 2014), aff'd, 648 F. App'x 398 (5th Cir. 2016)
(forum-selection clause mandating Germany as the proper forum).

                                             13
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 14 of 31




coverage as it possibly could be. 57

       The third factor dovetails into the first consideration under the Atlantic Marine

analysis. “[T]he plaintiff’s choice of forum merits no weight. Rather, as the party defying

the forum-selection clause, the plaintiff bears the burden of establishing that transfer to the

forum for which the parties bargained is unwarranted.” 58 USLG contends that it, “as a

result of Defendant’s participation in this case, would face great injustice in now having to

litigate its claims against Defendant in Wyoming, while allowing Defendant to continue to

litigate his claims under the same agreement against Spivak in this Court. Defendant’s

counterclaims compelled USLG to intervene in the action to protect its own interests as a

real party in interest.” 59 USLG also contends that a transfer to the District of Wyoming

would force it “to essentially restart this litigation, arising from the same events as every

other claim before this Court.” 60

       These concerns over injustice and inconvenience would be easily remedied were I

to transfer the consolidated litigation in its entirety. Moreover, USLG’s concerns cross the

line into the exact consideration of private interests that Atlantic Marine prohibits in this

context. “When parties agree to a forum-selection clause, they waive the right to challenge

the preselected forum as inconvenient or less convenient for themselves or their witnesses,

or for their pursuit of the litigation. A court accordingly must deem the private-interest




57
   See Villanueva, 822 F. Supp. 2d at 737.
58
   Atlantic Marine Const. Co., 571 U.S. at 63.
59
   ECF #88, at 8.
60
   Id.

                                              14
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 15 of 31




factors to weigh entirely in favor of the preselected forum.” 61

       USLG fares no better if I assess its concerns as public interests. “[A] district court

may consider arguments about public-interest factors only. . . . Because those factors will

rarely defeat a transfer motion, the practical result is that forum-selection clauses should

control except in unusual cases.” 62 Atlantic Marine gives ample guidance on this point.

“Public-interest factors may include ‘the administrative difficulties flowing from court

congestion; the local interest in having localized controversies decided at home; [and] the

interest in having the trial of a diversity case in a forum that is at home with the law.’

. . . The Court must also give some weight to the plaintiffs’ choice of forum.” 63 The Sixth

Circuit has also enumerated public-interest factors. 64

       Any administrative difficulties flowing from court congestion favor transfer to

Wyoming. The unweighted and weighted civil case filings per authorized judgeship during

the 12-month period ending September 30, 2019 is 307 and 298 in the Northern District of

Ohio, and 88 and 85 in the District of Wyoming. 65 The number of civil cases filed by



61
   Atlantic Marine Const. Co., 571 U.S. at 64.
62
   Id.
63
   Id. at 63 n.6 (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981) (internal
quotations omitted), and citing Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955)).
64
   Boling, 771 F. App'x at 568 n.6 (quoting Piper Aircraft Co., 454 U.S. at 241 n.6 (quoting
Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 509 (1947))) (“Public interest factors include ‘the
administrative difficulties flowing from court congestion; the “local interest in having
localized controversies decided at home”; the interest in having the trial of a diversity case
in a forum that is at home with the law that must govern the action; the avoidance of
unnecessary problems in conflict of laws, or in the application of foreign law; and the
unfairness of burdening citizens in an unrelated forum with jury duty.’ ”).
65
   See https://www.uscourts.gov/sites/default/files/data_tables/jb_x1a_0930.2019.pdf, last
accessed on 8/10/20.

                                             15
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 16 of 31




district during the 12-month period ending September 30, 2019 is 4,164 in the Northern

District of Ohio and 273 in the District of Wyoming. 66 With 13 Article III judges in the

Northern District of Ohio, this civil case number translates into roughly 320 cases per

judge. With three Article III judges in the District of Wyoming, this civil case number

translates into 91 cases per judge.

       As I noted above, there is no better forum than a court in Wyoming to apply

Wyoming law—as the parties have chosen. Wyoming also has a strong interest in seeing

that its laws are correctly applied to entities like USLG that are incorporated under its laws.

       Another public interest concern is worth noting. Some of the causes of action and

remedies the parties plead in the consolidated lawsuits are available exclusively under Ohio

law. Yet the parties agreed to have their distributorship agreements governed by Wyoming

law. The forum-selection clause and choice-of-law clause were presumably part of the

bargaining done in exchange for other binding promises. 67 The enforcement of these

clauses protects the parties’ “legitimate expectations and furthers vital interests of the

justice system.” 68   Stated in less lofty prose, enforcing what the parties agreed to

discourages gamesmanship and any temptation to go forum shopping for the best remedies

possible. Fraker previously raised this concern, 69 but I raise it as applying to all parties.

       The third consideration in the Atlantic Marine analysis—when a party bound by a


66
   See https://www.uscourts.gov/sites/default/files/data_tables/jff_4.2_0930.2019.pdf, last
accessed on 8/10/20.
67
   Atlantic Marine Const. Co., 571 U.S. at 63.
68
   Stewart Organization, Inc., 487 U.S. at 33 (Kennedy, J., concurring). See also Atlantic
Marine Const. Co., id.
69
   ECF #39-1 at 3 n.2 (Case No. 1:19CV87).

                                              16
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 17 of 31




forum-selection clause files suit in a different forum, the transfer of venue will not carry

the original venue’s choice-of-law rules—bears little more than a brief mention. The

parties selected Wyoming law to govern their agreements, not Ohio’s choice-of-law rules

or any other laws of our state for that matter.

       USLG makes a final pitch for keeping the case with me by arguing that Fraker

waived his right to object to venue “through his extensive participation in litigation in this

forum.” 70 USLG’s waiver arguments are unpersuasive. USLG became a party to this

litigation on January 24, 2020 when I granted its motion to intervene. 71 The next seven

docket entries relate to the filing and service of USLG’s amended complaint or efforts to

mail my order to Petti, who remains unrepresented. The next docket entry is Fraker’s

motion to dismiss the amended complaint, which he filed only 17 days after my order and

only 14 days after USLG had filed its amended complaint. Except for his opposition to

USLG’s motion to intervene, Fraker has not participated in any litigation against USLG.

USLG’s admission that it had been participating in the litigation “through Spivak”72

doesn’t help USLG’s cause, unless USLG wishes to concede that for legal purposes Spivak

and USLG are one and the same entity—an admission neither has made.

       In all of this, USLG never mentions Atlantic Marine, even though the Sixth Circuit

has acknowledged that that case changes the legal analysis when a forum-selection clause

is involved. (USLG was aware of this controlling authority, since it previously cited



70
   ECF #88, at 2.
71
   ECF #67.
72
   ECF #88, at 4.

                                              17
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 18 of 31




Atlantic Marine in its reply brief in support of its earlier motion to intervene. 73) All but

two of the cases it cites in support of its position on waiver pre-date Atlantic Marine. Of

the two cases that came after, one is inapposite, not from this jurisdiction, and never

engages in any of the analysis under Atlantic Marine. 74 The other case finds no waiver,

and is also not from this jurisdiction. 75 More importantly, its analysis undermines USLG’s

opposition to Fraker’s motion to dismiss.

       USLG argues that Fraker has “consented to personal jurisdiction and venue, and has

made the enforcement of the forum selection clause unreasonable for USLG.” 76 Yet the

case it cites in support explains that the focus on unreasonableness has been superseded by

the legal analysis in Atlantic Marine. The United States District Court for the Southern

District of Texas in Wellogix, Inc. v. SAP America, Inc., which USLG cites, explains:

          Under the [M/S] Bremen [v. Zapata Off-Shore Co., 407 U.S. 1, 92 S.
          Ct. 1907 (1972)] standard, forum-selection clauses are prima facie
          valid and will be enforced unless the resisting party proves that
          enforcement is unreasonable. Id. at 1913. A resisting party can show
          unreasonableness by establishing a number of relevant factors, [sic]
          However, that party bears a “heavy burden of proof.” Bremen, 92
          S.Ct. at 1917.
              After Atlantic Marine, forum-selection clauses must be “given
          controlling weight in all but the most exceptional cases,” [Atlantic
          Marine Const. Co., 571 U.S. 49,] 134 S. Ct. [568,] … 579 (internal
          quotation marks and citation omitted), because in “all but the most
          unusual cases ... the ‘interest of justice’ is served by holding parties to
          their bargain,” id. at 583. 77

73
   ECF #41, at 2 (Case No. 1:19CV87).
74
   Al Rushaid v. Nat'l Oilwell Varco, Inc., 757 F.3d 416 (5th Cir. 2014) (addressing a party’s
waiver of a right to arbitrate a dispute).
75
   Wellogix, Inc. v. SAP Am., Inc., 58 F. Supp. 3d 766 (S.D. Tex. 2014), aff'd, 648 F. App'x
398 (5th Cir. 2016).
76
   ECF #88, at 8.
77
   Wellogix, Inc., 58 F. Supp. 3d at 779–80 (footnotes omitted).

                                              18
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 19 of 31




       USLG mentions nothing of this change in the legal analysis. But even if I were to

overlook this bum steer, nothing Fraker has done in opposing USLG suggests that he

intentionally relinquished his rights under the forum-selection clause, substantially invoked

the judicial process to USLG’s detriment or prejudice, or otherwise acted so inconsistently

as to induce a reasonable belief that he relinquished those rights. 78 Furthermore, while I

am of course not bound by a case from a federal court in Texas, our Circuit has also held

that Atlantic Marine “alters this analysis.” 79 The legal consequence is that, with an

enforceable forum-selection clause in play, in all but the most exceptional cases, the

interests of justice are served by holding parties to their bargain. 80 Litigants may want to

overlook this law, but I can’t.

       USLG nevertheless persists. “When parties substantially participate in litigation in

a venue, including filing claims and dispositive motions like in this case, courts generally

find waiver has occurred.” 81 One of the cases USLG cites in support of this proposition

comes from this Court—another pre-Atlantic Marine case. 82 Waiver there was based on

the defendant’s “repeated consent to the jurisdiction of this Court. [Defendant] has

repeatedly consented to litigation in the Northern District of Ohio under the 1982 contract

containing the New York forum selection clause. Most importantly, the 2002 litigation



78
   Id. at 776.
79
   Boling, 771 F. App'x at 568.
80
   Id.
81
   ECF #88, at 6.
82
   Estate of Popovich v. Sony Music Entm't, No. 1:11 CV 2052, 2012 WL 892531 (N.D.
Ohio Mar. 14, 2012).

                                             19
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 20 of 31




stemmed from the 1982 contract, also at issue in this case and involved the same parties

and many of the same factual issues that are the subject matter of this action.” 83 A decade

of litigation among the parties there in both state and federal courts in Ohio, including

trying one case in our District to a jury verdict and then challenging the verdict through

appeal in the Sixth Circuit, is considerably longer than the several weeks Fraker has been

litigating its motion to dismiss USLG’s amended complaint.

       USLG has taken full advantage of its opportunity to be heard on Fraker’s motion,

but its persistence does not equal persuasion.      Even under a traditional forum non

conveniens analysis, 84 Wyoming courts undeniably provide an alternative forum that is

both available and adequate—indeed preferable to Ohio given the parties’ agreement on

both the choice of law and the choice of forum. And the public interests weigh in favor of

a transfer to Wyoming to boot.

       The contract language the parties used to reflect their choices clearly encompasses

the claims USLG asserts against Fraker. 85 The parties’ disputes arise in connection with

the distributorship agreements, as the forum-selection clause requires. 86 USLG’s addition

of claims related to alleged breaches of its non-disclosure agreement with Fraker, which is

governed by Ohio law, 87 doesn’t change that conclusion. The non-disclosure agreement

contains only a choice-of-law clause, is expressly incorporated into the distributorship


83
   Estate of Popovich, 2012 WL 892531, at *3.
84
   See, e.g., Piper Aircraft Co., 454 U.S. at 254 n.22; Wong, 589 F.3d at 830; Betco Corp.,
Ltd. v.Peacock, No. 3:12-CV-1045, 2014 WL 809211, at *9 (N.D. Ohio Feb. 28, 2014).
85
   ECF #69.
86
   ECF #69-2, at 3; #69-3, at 3.
87
   ECF #69-1, at 2.

                                            20
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 21 of 31




agreements that select Wyoming law and Wyoming courts for settling disputes, 88 and is

part and parcel of the parties’ dispute over their business relationship. 89 Simply put, it

would be impossible to breach the non-disclosure agreement and not breach the clause

entitled “OBLIGATIONS OF DISTRIBUTOR” in the distributorship agreements. 90

       One last question remains under Atlantic Marine: whether this is one of those

“exceptional cases” 91 or “unusual cases” 92 where I can set aside the parties’ forum-

selection clause. It is not. As I stated earlier, there is nothing unusual about this case. It

does not, for example, present a forum-selection clause from a company’s website that

conflicted with the order confirmations and invoices, thereby creating ambiguity in the

governing terms. 93 It does not present a situation where the parties are contesting the



88
   ECF #69-2, at 3; #69-3, at 3.
89
   See Beverage Holdings LLC v. 5701 Lombardo LLC, 2019-Ohio-4716, 2019 WL
6120064, at *3 (“[w]e seek primarily to give effect to the intent of the parties, and we
presume that the intent of the parties is reflected in the plain language of the contract”)
(citing Westfield Ins. Co. v. Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d
1256, ¶ 11); G.G. Marck & Assocs., Inc. v. Peng, 762 F. App'x 303, 310 (6th Cir. 2019)
(under Ohio law, holding that a fully integrated agreement cannot be modified by evidence
of earlier or contemporaneous agreements that might add to, vary, or contradict the writing)
(citing Bellman v. Am. Internatl. Grp., 2007-Ohio-2071, 113 Ohio St. 3d 323, 865 N.E.2d
853); Carlson v. Flocchini Investments, 2005 WY 19, 106 P.3d 847, 854 (Wyo. 2005)
(under Wyoming law, “the words used in the contract are afforded the plain meaning that
a reasonable person would give to them”); Wadi Petroleum, Inc. v. Ultra Res., Inc., 2003
WY 41, 65 P.3d 703, 708 (Wyo. 2003) (same).
90
   ECF #69-2, at 3; #69-3, at 3. See Beverage Holdings, id. See also Durdahl v. Nat'l
Safety Assocs., Inc., 988 P.2d 525, 529 (Wyo. 1999) (under Wyoming law, where a forum
selection clause is sufficiently broad, that clause is not constrained to those claims directly
based on the contract).
91
   Stewart Organization, Inc., 487 U.S. at 33.
92
   Atlantic Marine Const. Co., 571 U.S. at 64.
93
   Sprout Healthy Vending LLC v. Seaga Mfg. Inc., No. SACV1401613JVSJCGX, 2014
WL 12688422 (C.D. Cal. Dec. 18, 2014).

                                              21
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 22 of 31




validity of the forum-selection clause itself. 94

       Fraker may have consented to my jurisdiction by bringing counterclaims against

Spivak, 95 but that doesn’t mean I can ignore the forum-selection clause or the clear mandate

from the Supreme Court and this Circuit. The same holds true with a finding that venue is

proper here. Jurisdiction and venue, though separate concepts, can be proper in more than

one location.

       Fraker and USLG are the signatories to the agreements at issue. The forum-

selection clause encompasses the disputes they now litigate. They picked only one forum

for resolving their disputes. For these reasons, I grant Fraker’s motion. Instead of

dismissing USLG’s amended complaint, however, I transfer the portion of the lawsuit

involving USLG’s amended complaint against Fraker to the United States District Court

for the District of Wyoming.


                                              IV.

       I must now deal with the rest of these consolidated lawsuits. The parties themselves,

the nature of their pending claims, and prior rulings make untangling this particular knot

much easier.

       Some Undisputed Basics about the Consolidated Lawsuits. Two facts are self-

evident about the pending claims. First, in 2015, the parties began a business relationship


94
   Howmedica Osteonics Corp. v. Sarkisian, No. CIV.A. 14-3449 CCC, 2015 WL 1780941
(D.N.J. Apr. 20, 2015), aff'd, No. CV 14-3449 (CCC), 2016 WL 8677214 (D.N.J. Aug. 26,
2016), mandamus granted, order vacated sub nom. In re: Howmedica Osteonics Corp, 867
F.3d 390 (3d Cir. 2017).
95
   ECF #26 (Case No. 1:19CV87).

                                               22
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 23 of 31




that enabled Fraker to distribute USLG’s solid state LED lights first in five cities across

Missouri, Iowa, and Nebraska 96 and then in the entire states of Missouri, Iowa, Nebraska,

and Kansas. 97 Second, that business relationship soured leading to these lawsuits starting

in 2018.

       In opposing Fraker’s motion to dismiss, USLG described the litigation this way:

“This case arises from a defamatory post that Defendant Cameron Daley Fraker

(“Defendant”) published on the website RipoffReport.com (“Report”) because of a

business dispute between USLG and Defendant.” 98 Another description by USLG of the

litigation: “Plaintiff Paul Spivak (“Plaintiff”) and Plaintiff Chuck Petti’s libel claims

against Cameron D. Fraker (“Defendant”) arise out of an underlying contractual dispute

between Defendant and U.S. Lighting Group, Inc., (“USLG”). Defendant has also asserted

Counterclaims against Plaintiff based on this same contract dispute.” 99

       No one opposed the decision to consolidate the Petti and Spivak lawsuits. Fraker

removed the Intellitronix lawsuit from state court—a move Intellitronix, the plaintiff in

that lawsuit, opposed through a motion to remand. 100 Intellitronix, however, consented to

my jurisdiction and agreed not to oppose Fraker’s motion to consolidate all three

lawsuits 101 in the event the Court denied its motion to remand. 102 That’s what happened.



96
   ECF #69-2, at 1, 6.
97
   ECF #69-3, at 1.
98
   ECF #88, at 2.
99
   ECF #22-1, at 1.
100
    ECF #5 (Case No. 1:19CV966).
101
    ECF #4 (Case No. 1:19CV966).
102
    ECF #8 (Case No. 1:19CV966).

                                            23
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 24 of 31




In granting Fraker’s unopposed motion to consolidate all three lawsuits slightly more than

a year ago, the Court found these lawsuits “involve the same subject matter and arise out

of the same occurrence.” 103

       Authority to Transfer Sua Sponte. I have the authority to transfer the rest of the

litigation, and can do so without a motion. “Under our precedent, a district court does not

abuse its discretion simply by sua sponte raising forum non conveniens. . . . The doctrine

falls within the court’s inherent authority. . . . So long as the district court has ‘facts

relevant to the issue of forum non conveniens,’ it can raise the doctrine on its own

accord.” 104 This inherent authority derives from the very nature of a court and the

institutional role it fulfills, and has deep roots in long-standing precedents. 105 The case

filings present more than ample facts for addressing the issue of forum non conveniens, as

indicated in my lengthy analysis of Fraker’s motion to dismiss USLG’s amended

complaint.

       Despite some procedural gymnastics, these consolidated cases are still at the motion

stage. USLG until recently was not even a party, though it appears to be one of the real

parties in interest. 106 I have found no applicable case law identifying a particular time or



103
    ECF #9, at 7 (Case No. 1:19CV966).
104
    Wong, 589 F.3d at 830 (citing and quoting Estate of Thomson ex rel. Estate of Rakestraw
v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 364–65 (6th Cir. 2008) (citing Chambers
v. NASCO, Inc., 501 U.S. 32 (1991))).
105
    See, e.g., United States v. Hudson, 11 U.S. 32, 34 (1812) (“[c]ertain implied powers
must necessarily result to our Courts of justice from the nature of their institution”);
Chambers, 501 U.S. at 44 (holding that “other facets to a federal court’s inherent power”
include dismissing a case on grounds of forum non conveniens or failure to prosecute).
106
    ECF #67, at 8.

                                             24
        Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 25 of 31




event in a case after which it is too late to transfer it by honoring a forum-selection clause.

Of all the public and private factors a court can consider, stage of the litigation has never

surfaced as one of them. 107 In fact, judges can even transfer cases at the appellate stage of

litigation. 108

        Transfer as It Relates to the Claims. Transfer of the rest of the consolidated

lawsuits to Wyoming makes sense if the remaining pending claims fall under the language

of the forum-selection clause found in the distributorship agreements. “Jurisdiction for

resolution of any disputes arising in connection with this Agreement shall be vested in the

state and federal courts located in the state of Wyoming.” As I already noted, it is hard to

imagine a more broadly worded clause. 109

        The District Court’s order consolidating these lawsuits says as much in its

recognition that these consolidated lawsuits “involve the same subject matter and arise out

of the same occurrence.” 110 As expected, no one in the end objected to the consolidation.



107
    See, e.g., 15 C. WRIGHT & A. MILLER, § 3854 STANDARD IN CONSIDERING TRANSFER
—INTEREST OF JUSTICE, 15 FED. PRAC. & PROC. JURIS. § 3854 (4th ed.).
108
     14D C. WRIGHT & A. MILLER, § 3827 TRANSFER TO PROPER VENUE OR DIS-
MISSAL UNDER 28 U.S.C.A. § 1406(A), 14D FED. PRAC. & PROC. JURIS. § 3827 (4th ed.).
109
    See Interamerican Trade Corp. v. Companhia Fabricadora De Pecas, 973 F.2d 487
(6th Cir. 1992) (a forum-selection clause that refers to disputes “[i]n relation to the
interpretation and compliance” with the agreement encompasses claims arising out of
alleged breaches, including breach of oral agreement, wrongful repudiation, unjust
enrichment, and breach of exclusive sales agreement); Moses v. Bus. Card Exp., Inc., 929
F.2d 1131, 1140 (6th Cir. 1991) (forum-selection clause language such as “all of the rights
and duties of the parties arising from or relating in any way to the subject matter of this
contract” covers more than pure contract claims). See also Villanueva, 822 F. Supp. 2d at
737 (finding a broadly worded forum-selection clause to encompass all claims that arise
out of the agreement at issue, even applicable to non-signatories).
110
    ECF #9, at 7 (Case No. 1:19CV966).

                                              25
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 26 of 31




       Most of the pending claims allege in some form or fashion a breach of the

distributorship agreements. The forum-selection clause covers these claims.

       The online post plaintiffs claim defamed them complained about product quality

problems, delivery problems, and warranty problems. 111 The post itself indicates that it

was submitted by a “Midwest Distributor,” who then complains from the start in the first

person singular about an allegedly unmet order on which he placed a $38,000 down

payment. 112 Later in the post, he reports that USLG has refused to ship replacement light

bulbs despite a recall. “They’ve done this to every distributor.” 113 A few sentences later,

he reports how “from talking to other distributors that I’m not the only one,” and how

USLG has “accepted hundreds of thousands of dollars from other distributors in the last 18

months in orders and distribution rights.” 114 Whether or not any plaintiff has been defamed

is yet to be determined. Given the online post’s contents, though, that determination will

require analysis of rights and obligations under the distributorship agreements. That

analysis will in turn make it impossible to disconnect the distributorship agreements from

the defamation claims.

       USLG’s new claim alleging a breach of the non-disclosure agreement is no

different. 115 The non-disclosure agreement, after all, is expressly incorporated into the

distributorship agreements 116 and is, therefore, governed by the parties’ choice of forum.


111
    ECF #69-4.
112
    Id. at 2-3.
113
    Id. at 3.
114
    Id.
115
    ECF #69-1.
116
    ECF #69-2, at 3; #69-3, at 3.

                                            26
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 27 of 31




This analysis shows that all the claims in the consolidated lawsuits arise in connection with

the distributorship agreements.

       Transfer as It Relates to the Parties. Fraker and USLG are signatories to the

distributorship agreements that contain the forum-selection clause. Fraker is the sole

defendant in all three lawsuits. USLG is a plaintiff in the consolidated lawsuits. Therefore,

both are bound by the forum-selection clause. But should Petti, Spivak, and Intellitronix

be bound by the same clause?

       The law is clear on this point, especially when applied to some of the undisputed

facts. “A non-signatory to a contract . . . may be bound by a forum selection clause in that

contract if the non-signatory is sufficiently ‘closely related’ to the dispute that it is

foreseeable that the party will be bound.” 117 Examples of those who fall into this category

include “shareholders, officers, and directors of a corporation” with regard to a corporate

contract; 118 “[c]orporations wholly owned and controlled by a signatory to a contract”

containing a forum-selection clause; 119 a non-signatory who “is in an agency relationship

with one of the parties to the contract” containing a forum-selection clause; 120 a non-




117
    Hitachi Med. Sys. Am., Inc. v. St. Louis Gynecology & Oncology, LLC, No. 5:09-CV-
2613, 2011 WL 711568, at *8 (N.D. Ohio Feb. 22, 2011) (citing Baker v. LeBoeuf, Lamb,
Leiby & Macrae, 105 F.3d 1102, 1105–06 (6th Cir. 1997)). See also Villanueva, 822 F.
Supp. 2d at 737.
118
    Hitachi Medical Systems America, Inc., id. (citing Marano Enterprises of Kansas v. Z-
Teca Restaurants, L.P., 254 F.3d 753, 757 (8th Cir. 2001), and Manetti-Farrow, Inc. v.
Gucci Am., Inc., 858 F.2d 509, 514 n.5 (9th Cir. 1988)).
119
    Id. (citing Hugel v. Corp. of Lloyd's, 999 F.2d 206, 209–10 (7th Cir. 1993)).
120
    Id. (citing WashPro Express, L.L.C. v. VERwater Envtl., L.L.C., 2007-Ohio-910).

                                             27
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 28 of 31




signatory who is “a third-party beneficiary of the contract” 121 that contains a forum-

selection clause; and an assignee to contract that contains a forum-selection clause. 122 At

least one judge from our District has followed a totality-of-the-circumstances approach

adopted by the United States District Court for the Middle District of Tennessee.

          “[C]ourts considering this question of whether a non-signatory may
          be bound by a forum selection clause take a common sense, totality
          of the circumstances approach that essentially inquires into whether,
          in light of those circumstances, it is fair and reasonable to bind a
          nonparty to the forum selection clause. As noted above, this approach
          places emphasis on whether it should have been reasonably
          foreseeable to the non-signatory that situations might arise in which
          the non-signatory would become involved in the relevant contract
          dispute.” 123

       Spivak as the majority owner and CEO of USLG and Intellitronix fall within one of

these categories as does Intellitronix itself as a wholly-owned subsidiary of USLG. Petti

as director of sales for both Intellitronix and USLG would be expected to know the

distributorship arrangements inside and out, including the terms by which distributors like

Fraker and others sold USLG products. Petti’s title alone designates the person who likely

oversees the distributorship network—if not solely, then at least closely in concert with


121
    Id. (citing Barrett v. Picker Internatl., Inc., 68 Ohio App. 3d 820, 589 N.E.2d 1372,
1375–76 (1990), and Highway Commercial Servs., Inc. v. Zitis, No. 2:07-CV-1252, 2008
WL 1809117, at *4 (S.D. Ohio Apr. 21, 2008)).
122
    Villanueva, 822. F. Supp. 2d at 737 (citing Regions Bank v. Wyndham Hotel Mgmt.,
Inc., No. 3:09-1054, 2010 WL 908753, at *7–*8 (M.D. Tenn. Mar. 12, 2010)).
123
    Hitachi Medical Systems America, Inc., 2011 WL 711568, at *9 (quoting Regions Bank,
2010 WL 908753, at *6). See also Venard v. Jackson Hole Paragliding, LLC, 2013 WY
8, 292 P.3d 165, 172 (Wyo. 2013) (under Wyoming law, non-signatories to an agreement
containing a forum selection clause that have been found to be “closely related” to the
contracting party have included parent corporations to the contracting party, corporations
controlled by the contracting party, agents of the contracting party, and corporations
affiliated with the contracting party).

                                            28
          Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 29 of 31




others.     A director of sales would also be expected to have intimate knowledge of

disputes—especially those reaching the stage of a federal lawsuit—arising in connection

with those arrangements. It is, therefore, foreseeable that he, too, would be bound by the

terms of the distributorship agreements, including the forum-selection clause.

          Transfer as It Relates to Judicial Resources and the Risk of Inconsistent

Judgments. Transfer authority is inherent in my institutional role as a judge. No one in

my position, however, should transfer one case, let alone three consolidated cases, to the

docket of another federal district court without considerable pause, reflection, and analysis.

A final consideration must be one of judicial economy and avoiding conflicting or

inconsistent results across districts. Our District and our Circuit have been mindful of this

consideration in traditional forum non conveniens cases with and without forum-selection

clauses. 124

          The consolidation order in this case stated the obvious and perhaps the most relevant

aspect of these consolidated cases: they “involve the same subject matter and arise out of

the same occurrence.” 125 These lawsuits rest on a business relationship structured and

governed by distributorship agreements.             When that relationship deteriorated, the

distributor expressed his frustrations through a keyboard connected to the internet. The

other side of the business relationship took offense, and sued.



124
    See, e.g., Betco Corp., Ltd. v.Peacock, 2014 WL 809211, at *9, *11 (without a forum-
selection clause); Boling v. Prospect Funding Holdings, LLC, No. 114CV00081GNSHBB,
2015 WL 5680418, at *6 (W.D. Ky. Sept. 25, 2015), aff'd, 771 F. App'x 562 (6th Cir. 2019)
(with a forum-selection clause).
125
    ECF #9, at 7 (Case No. 1:19CV966).

                                               29
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 30 of 31




       The complicated procedural history of these cases has no doubt made this litigation

time-consuming and expensive for the parties. That burden would become intolerable were

it possible that all of their time, effort, and other expenditures ended in conflicting or

inconsistent results from different jurisdictions. I more clearly defined to some degree the

contours of this litigation by allowing USLG to intervene and by reminding the parties that

“this litigation is far less complicated than its long and winding history suggests.” 126 Now

that I have decided to transfer USLG’s dispute with Fraker to the United States District

Court for the District of Wyoming, I dare not run the risk of adding to the complications

instead of reducing them. The United States District Court for the District of Wyoming is

well-positioned to handle these consolidated cases. The transfer of all three cases follows

the law, and ensures that the parties’ disputes will be resolved at the location and under the

laws as they agreed. My decision to transfer these consolidated cases to Wyoming will in

the end best serve judicial economy and ensure a consistent result.

       “Keep in mind that the question here is quite narrow. It’s not about the merits of

the case.” 127 The Sixth Circuit used those words earlier this summer when affirming a

district court’s decision requiring the parties to resolve their disputes by arbitration as they

agreed in their contract. The same can be said here. This transfer complies with governing

law and fulfills the parties’ contractual intentions. “That’s all that happened here.” 128




126
    ECF #67, at 9.
127
     Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842, 852 (6th Cir. 2020)
(emphasis in original).
128
    Id.

                                              30
       Case 1:20-cv-00157-ABJ Document 108 Filed 08/19/20 Page 31 of 31




                                             V.

       For the foregoing reasons and for good cause shown, it is hereby

       ORDERED that the motion of Fraker to dismiss USLG’s amended complaint (ECF

#74) is hereby granted except that the relief accorded Fraker shall be the transfer of USLG’s

amended complaint to the United States District Court for the District of Wyoming;

       FURTHER ORDERED that all remaining aspects of these three consolidated cases

shall be transferred to the United States District Court for the District of Wyoming; and

       FURTHER ORDERED that the Clerk of Court shall forthwith transfer Case Nos.

1:18CV615, 1:19CV87, and 1:19CV966 to the United States District Court for the District

of Wyoming.

       IT IS SO ORDERED.



Dated: August 19, 2020                                   s/ William H. Baughman, Jr.
                                                         United States Magistrate Judge




                                             31
